*937Judgment affirmed, with costs; no opinion.
Concur: Conway, Ch. J., Desmond, Fuld and Froessel, JJ. Van Voorhis and Burke, JJ., dissent and vote to reverse upon the ground that the personal representatives of Elias A. Cohen were under a fiduciary obligation to come forward with an explanation of the purpose to which these funds of 123 Cedar Street Corporation were applied, and that under the evidence in this record these funds must be held to have been expended for the purchase of an equity interest as contended by plaintiff. Taking no part: Dye, J.